ITEM 77O DREYFUS VARIABLE INVESTMENT FUND QUALITY BOND PORTFOLIO On December 16, 2013, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 120 units of 6.00% Subordinated Notes due 2023 issued by The Royal Bank of Scotland Group plc, (CUSIP No. 780097AZ4) (the "Notes") at a purchase price of $99.098 per Note including a commission of 0.400% per Note. The Notes were purchased from RBS Securities, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities, Inc. Credit Suisse Group J.P. Morgan Chase BMO Capital Markets BNY Mellon Capital Markets, LLC Capital One Securities CIBC- Canadian Imperial Bank of Commerce Banking Citigroup Global Markets, Inc. Danske Markets, Inc. Mischler Financial Group, Inc. RBC Capital Markets, LLC RBS Securities Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 4-5, 2014. These materials include additional information about the terms of the transaction.
